DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, line 10, claim 9, line 10, and claim 16, line 10, recite “creating a debug set and a smaller training set.”  This limitation is not clearly understood because “smaller” is a term of relative degree and it is not clear what constitutes “a smaller training set.”

Claim 3, lines 2-3, claim 10, lines 2-3, claim 17, line 2-3 recite “automatically marking the identified one or more debug layers from a knowledge base.”  This limitation is not clearly understood because it is not clear if “the identified one or more debug layers” refer to one or more debug layers that are identified in parent claims 1, 8, and 15, or refer to one or more debug layers from a knowledge base, or the one or more debug layers identified in parent claims 1, 8, and 15 are the same debug layers as debug layers in a knowledge base.

Claim 4, lines 5-6, claim 11, lines 5-6, claim 18, lines 5-6 recite “the marked one or more debug layers.”  There is lack of antecedent basis for this claim limitation. It is not clear if “the marked one or more debug layers” refer to one or more debug layers that are identified in parent claims 1, 8, and 15, or refer to different debug layers that are marked.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 11,467,946, hereinafter Jacob), in view of Kulesza et al. “Principles of Explanatory Debugging to Personalize Interactive Machine Learning” (hereinafter Kulesza).

As per claim 1, Jacob teaches identifying, automatically, one or more debug layers associated with a deep learning (DL) model design/code (i.e., a debugger may determine the set of instructions within the instruction steam that correspond to the target layer, see column 7, lines 16-31),
wherein the identified one or more debug layers include one or more errors (i.e., debugging to detect errors, bugs, or defects, see at least column 1, lines 1-15, column 2, lines 33-35),
presenting, to a user, a debug output based on at least one break condition (i.e., once a breakpoint is reached, the debugger can enable a user to see the current values of variables, the current contents of system memory, see at least column 6, lines 39-43),
wherein in response to determining the at least one break condition is satisfied, triggering the debug output to be presented to the user (i.e., once a breakpoint is reached, the debugger can enable a user to see the current values of variables, the current contents of system memory, see at least column 6, lines 39-43).
Jacob does not explicitly teach wherein a reverse operation is introduced for the identified one or more debug layers; and wherein the presented debug output includes a fix for the identified one or more debug layers in the DL model design/code and at least one actionable insight.
Kulesza teaches a reverse operation is introduced for an identified one or more debug layers (i.e., reversing changes to important words explanation, see at least page 128, section “Principle 1.4”, page 131, section “Being Actionable”, “Being Reversible”); 
wherein presented debug output includes a fix for identified one or more debug layers in DL model design/code and at least one actionable insight (i.e., important words explanation is the primary actionable explanation, user can add words to, and remove words from this explanations, users are also able to adjust the importance of each word by dragging the word’s bar higher or lower, see at least page 131-132, sections “Being Actionable”, “Honoring User Feedback”, page 133, section “Explaining Corrections to EluciDebug”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacob such that a reverse operation is introduced for the identified one or more debug layers as similarly taught by Kulesza to allow changes to be reversed and to allow user to interact with the system without fear they will harm its prediction (see at least page 131, section “Being Reversible” of Kulesza). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacob such that the presented debug output includes a fix for the identified one or more debug layers in the DL model design/code and at least one actionable insight as similarly taught by Kulesza to allow the system to explain the reasons for its prediction to its end user, who in turn explains corrections back to the system, to help user build useful mental models and allow them to personalize their learning system better and faster (see at least page 126, right column, paragraph 3 of Kulesza).

As per claim 8, this is the computer system claim of claim 1. Therefore, claim 8 is rejected using the same reasons as claim 1.

As per claim 15, this is the computer program product claim of claim 1. Therefore, claim 15 is rejected using the same reasons as claim 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob, in view of Kulesza, further in view of O’Farrell et al. (US 2004/0168155, hereinafter O’Farrell), further in view of Krishnan et al. “PALM: Machine Learning Explanations for Iterative Debugging” (hereinafter Krishnan).

As per claim 2, Jacob teaches receiving the DL model design/code and training data associated with the received DL model design/code (see at least column 2, line 19-24, column 16, line 39-42); 
selecting the at least one break condition for the received DL model design/code (i.e., set a breakpoint in the instructions for the neural network, see at least column 2, lines 33-35), wherein the selected at least one break condition determines a debug output presented to the user (i.e., once a breakpoint is reached, the debugger can enable a user to see the current values of variables, the current contents of system memory, see at least column 6, lines 39-43).
Jacob does not explicitly teach searching the received DL model design/code for one or more global debug flags; identifying one or more global debug flags in the received DL model design/code, wherein the presence of the identified one or more global debug flags indicates
the received DL model design/code should commence debugging.
O’Farrell teaches searching the received code for one or more global debug flags (i.e., hook determines whether or not a locally stored debug flag has been set, see at least [0046]);
identifying one or more global debug flags in the received code (i.e., hook determines whether or not a locally stored debug flag has been set, see at least [0046], wherein the presence of the identified one or more global debug flags indicates the received code should commence debugging (i.e., debug flag is used to control debugging, see at least [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacob to search the received DL model design/code for one or more global debug flags; identify one or more global debug flags in the received DL model design/code, wherein the presence of the identified one or more global debug flags indicates the received DL model design/code should commence debugging as similarly taught by O’Farrell to control initiation of debugging using a debug flag (see at least [0046] of O’Farrell).
Jacob does not explicitly teach in response to determining debugging is recommended for the received DL model design/code, creating a debug set and a smaller training set from the received training data
	Krishnan teaches in response to determining debugging is recommended for received DL model design/code, creating a debug set and a smaller training set from a received training data (i.e., if a test point is mispredicted, we can identify the partition it belongs to and investigate that subset of the training data and its associated sub-model, see at least page 2, left column, paragraph 3, page 4, left column, paragraph 4, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacob such that in response to determining debugging is recommended for the received DL model design/code, creating a debug set and a smaller training set from the received training data, as similarly taught by Krishnan in order to debug a misprediction using a subset of training data that influences the prediction error (see at least  page 2, left column, paragraph 3, page 4, left column, paragraph 4, right column, paragraph 3 of Krishnan).

As per claim 9, this is the computer system claim of claim 2. Therefore, claim 9 is rejected using the same reasons as claim 2.
As per claim 16, this is the computer program product claim of claim 2. Therefore, claim 16 is rejected using the same reasons as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xia et al. (US 10,810,491) is cited to teach real-time visualization of machine learning models and deconvolution or other reverse transformation techniques.
Gu et al. (US 2020/0151088) is cited to teach a hardware debugger for debugging deep neural network.
Cai et al. “TensorFlow Debugger: Debugging Dataflow Graphs for Machine Learning”, 2016, 30th Conference on Neural Information Processing Systems.
Ma et al. “MODE: Automated Neural Network Model Debugging via State Differential Analysis and Input Selection”, 2018, Proceedings of the 2018 26th ACM Joint Meeting on European Software Engineering Conference and Symposium on the Foundations of Software Engineering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121